DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/04/21 have been fully considered but they are not persuasive. Applicant argues the cited prior art fails to teach .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. US 2015/0346812 in view of Lin et al. US 2018/0041764
As to claim 1, Cole teaches a node in a network comprising: a processor configured to receive video data from a streaming device that is coupled to th
Cole does not explicitly teach identify at least one previously calculated encoder decision of an adjacent viewport associated with encoding at least one of the selected first portion of the omnidirectional video and the selected second portion of the omnidirectional video, using the at least one previously calculated encoder decision of the adjacent viewport.
Lin teaches identify at least one previously calculated encoder decision of an adjacent viewport associated with encoding at least one of the selected first portion of the omnidirectional video and the selected second portion of the omnidirectional video, using the at least one previously calculated encoder decision of the adjacent viewport. [abstract; figs. 1-19; ¶ 0034-0036; ¶ 0044-0049; ¶ 0067-0072; ¶ 0081-0086; ¶ 0100-0109]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lin with the teachings of Cole for the benefit of combining prior art elements of a known method to yield a predictable result of improved omnidirectional video processing. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lin in order to improve the similar device (apparatus, method, or product) of Cole in the same way and yield the predictable result of improved omnidirectional video processing.
Cole (modified by Lin) does not explicitly teaches the encoding of an adjacent viewport.
As to claim 2, Cole (modified by Lin) teaches the limitations of claim 1. Cole teaches further comprising a decoder, a decoder configured to decode the second encoded video data to reconstruct the plurality of images, wherein the processor is further configured to generate the frame of omnidirectional video by stitching the plurality of images together.  [abstract; figs. 1-9; figs. 14-17; figs. 19-24; ¶ 0073-0074; ¶ 0078-0081; ¶ 0086-0087; ¶ 0090-0101; ¶ 0114-0118; ¶ 0120-0129; ¶ 0131-0132; ¶ 0146-0151; ¶ 0166-0179; ¶ 0245-0247; ¶ 0251-0255; ¶ 0319] 
As to claim 3, Cole (modified by Lin) teaches the limitations of claim 1. Cole teaches further comprising a decoder, a decoder configured to: decode the first encoded video data to reconstruct the 2D representation of the frame of omnidirectional video, and generate the frame of omnidirectional video by mapping the 2D representation of the frame of omnidirectional video to the frame of omnidirectional video.  [figs. 14-17; figs. 19-24; ¶ 0070-0074; ¶ 0079-0084; ¶ 0086-0118; ¶ 0106; ¶ 0120-0129; ¶ 0161-0179] 
As to claim 4, Cole (modified by Lin) teaches the limitations of claim 1. Cole teaches wherein the frame of omnidirectional video is translated prior to encoding the selected portion of the omnidirectional video.  [fig. 3; ¶ 0079-0081]
As to claim 8, Cole (modified by Lin) teaches the limitations of claim 1. Cole teaches further wherein the encoder is implemented using a non-transitory computer readable medium having code segments stored thereon, the code segments being executed by the processor.  [fig. 7; ¶ 0108-0113; ¶ 0262-0263]
As to claim 9, which is the corresponding method of the apparatus as recited in claim 1, the rejection and analysis made for claim 1 also applies for claim 9.
As to claim 10, Cole (modified by Lin) teaches the limitations of claim 9. Cole teaches decoding the second encoded video data to reconstruct the plurality of images; [abstract; figs. 1-9; figs. 14-17; figs. 19-24; ¶ 0073-0074; ¶ 0078-0081; ¶ 0086-0087; ¶ 0090-0101; ¶ 0114-0118; ¶ 0120-0129; ¶ 0131-0132; ¶ 0146-0151; ¶ 0166-0179; ¶ 0245-0247; ¶ 0251-0255; ¶ 0319] and the method further comprising: generating the frame of omnidirectional video by stitching the plurality of images together.  [abstract; figs. 1-9; figs. 14-17; figs. 19-24; ¶ 0073-0074; ¶ 0078-0081; ¶ 0086-0087; ¶ 0090-0101; ¶ 0114-0118; ¶ 0120-0129; ¶ 0131-0132; ¶ 0146-0151; ¶ 0166-0179; ¶ 0245-0247; ¶ 0251-0255; ¶ 0319]
As to claim 11, Cole (modified by Lin) teaches the limitations of claim 9. Cole teaches decoding the first encoded video data to reconstruct the 2D representation of the frame of omnidirectional video; [abstract; figs. 1-8; figs. 14-16; ¶ 0070-0074; ¶ 0079-0084; ¶ 0086-0105; ¶ 0108-0118; ¶ 0162-0166]  and generating the frame of omnidirectional video by mapping the 2D representation of the frame of omnidirectional video to the frame of omnidirectional video. [figs. 14-17; figs. 19-24; ¶ 0070-0074; ¶ 0079-0084; ¶ 0086-0118; ¶ 0106; ¶ 0120-0129; ¶ 0161-0179]
As to claim 12, Cole (modified by Lin) teaches the limitations of claim 9. Cole teaches wherein the frame of omnidirectional video is translated prior to encoding the selected portion of the omnidirectional video. [fig. 3; ¶ 0079-0081]
As to claim 16, Cole (modified by Lin) teaches the limitations of claim 9. Cole teaches further wherein the method is implemented using a non-transitory computer readable medium having code segments stored thereon, the code segments being executed by a processor.  [¶ 0262-0263]
As to claim 21, Cole (modified by Lin) teaches the limitations of claim 1. Cole teaches wherein the processor is further configured to cause the viewing device to switch from a first viewport of the plurality of viewports to a second viewport of the plurality of viewports in response to receiving the indication of the view point on the omnidirectional video. [abstract; figs. 1-8; figs. 14-16; ¶ 0070-0074; ¶ 0078-0084; ¶ 0086-0106; ¶ 0108-0118; ¶ 0162-0166]   
As to claim 22, Cole (modified by Lin) teaches the limitations of claim 1. Lin teaches wherein the encoder is further configured to encode the selected portion of the omnidirectional video using at least one encoder decision associated with encoding another portion of the omnidirectional video to be communicated via one of the plurality of viewports adjacent to the one of the plurality of viewports via which the encoded omnidirectional video is to be communicated. [figs. 1-19; ¶ 0034-0049; ¶ 0067-0072; ¶ 0081-0086; ¶ 0100-0109]
As to claim 23, Cole (modified by Lin) teaches the limitations of claim 9. Cole teaches further comprising causing the viewing device to switch from a first viewport of the plurality of viewports to a second viewport of the plurality of viewports in response to receiving the indication of the view point on the omnidirectional video. [abstract; figs. 1-8; figs. 14-16; ¶ 0070-0074; ¶ 0078-0084; ¶ 0086-0106; ¶ 0108-0118; ¶ 0162-0166]   

Claims 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. US 2015/0346812 in view of Lin et al. US 2018/0041764 further in view of Lubin et al. US 6,075,884.
As to claim 5, Cole (modified by Lin) teaches the limitations of claim 1. Cole (modified by Lin) does not explicitly teach wherein the encoder applies a rate-distortion optimization, and the rate-distortion optimization uses at least one of information based on encoding a previous frame, and information from the previously encoded representation of a same frame of the omnidirectional video, and a trained hierarchical algorithm.  
Lubin teaches wherein the encoder applies a rate-distortion optimization, and the rate-distortion optimization uses at least one of information based on encoding a previous frame, and information from the previously encoded representation of a same frame of the omnidirectional video, and a trained hierarchical algorithm.  [figs. 1-9; abstract; col. 3 lines 51-63; col. 6 lines 61-67; col. 7 lines 1-67]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the rate optimization teachings of Lubin with the teachings of Cole (modified by Lin) improving image quality and coding efficiency.
As to claim 6, Cole (modified by Lin) teaches the limitations of claim 1. 
Cole (modified by Lin) does not explicitly teach wherein the encoder applies a rate-distortion optimization, the encoder generates a list of decisions to be evaluated for rate-distortion optimization, and the rate-distortion optimization uses at least one of information based on encoding a previous frame, and information from the previously encoded representation of a same frame of the omnidirectional video, or a trained hierarchical algorithm.  
Lubin teaches wherein the encoder applies a rate-distortion optimization, the encoder generates a list of decisions to be evaluated for rate-distortion optimization, and the rate-distortion optimization uses at least one of information based on encoding a previous frame, and information from the previously encoded representation of a same frame of the omnidirectional video, or a trained hierarchical algorithm.  [figs. 1-9; abstract; col. 3 lines 51-63; col. 6 lines 61-67; col. 7 lines 1-67]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the rate optimization teachings of Lubin with the teachings of Cole (modified by Lin) improving image quality and coding efficiency.
As to claim 7, Cole (modified by Lin) teaches the limitations of claim 1. Cole teaches encode the selected portion of the omnidirectional video. [abstract; figs. 1-9; figs. 14-17; figs. 19-24; ¶ 0078-0081; ¶ 0086-0087; ¶ 0090-0101; ¶ 0114-0118; ¶ 0131-0132; ¶ 0146-0151; ¶ 0245-0247; ¶ 0251-0255; ¶ 0319]
Cole (modified by Lin) does not explicitly teach wherein the encoder uses a trained convolutional neural network model to encode the selected portion of video, and the processor is further configured to communicate the trained convolutional neural network model with the encoded video.  
 Lubin teaches wherein the encoder uses a trained convolutional neural network model to encode the selected portion of the video, and the processor is further configured to communicate the trained convolutional neural network model with the encoded video.  [abstract;  figs. 1-9; col. 3 lines 52-63;  col. 8 line 29-55; col. 9 lines 26-32] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the neural network teachings of Lubin with the teachings of Cole (modified by Lin) improving image quality.
As to claim 13, Cole (modified by Lin) teaches the limitations of claim 9.
Cole (modified by Lin) does not explicitly teach further comprising: applying a rate-distortion optimization, wherein the rate-distortion optimization uses the rate-distortion optimization uses at least one of information based on encoding a previous frame, and information from the previously encoded representation of a same frame of the omnidirectional video, and a trained hierarchical algorithm.  
Lubin teaches applying a rate-distortion optimization, wherein the rate-distortion optimization uses the rate-distortion optimization uses at least one of information based on encoding a previous frame, and information from the previously encoded representation of a same frame of the omnidirectional video, and a trained hierarchical algorithm. [figs. 1-9; abstract; col. 3 lines 51-63; col. 6 lines 61-67; col. 7 lines 1-67]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the rate optimization teachings of Lubin with the teachings of Cole (modified by Lin) improving image quality and coding efficiency.
As to claim 14, Cole (modified by Lin) teaches the limitations of claim 9.
Cole (modified by Lin)  does not explicitly teach further comprising generating a list of decisions to be evaluated for a rate-distortion optimization, and applying the rate-distortion optimization, wherein the rate-distortion optimization uses the list of decisions, the rate-distortion optimization uses at least one of information based on encoding a previous frame, and information from the previously encoded representation of a same frame of the omnidirectional video, or a trained hierarchical algorithm. 
Lubin teaches generating a list of decisions to be evaluated for a rate-distortion optimization, and applying the rate-distortion optimization, wherein the rate-distortion optimization uses the list of decisions, the rate-distortion optimization uses at least one of information based on encoding a previous frame, and information from the previously encoded representation of a same frame of the omnidirectional video, or a trained hierarchical algorithm. [figs. 1-9; abstract; col. 3 lines 51-63; col. 6 lines 61-67; col. 7 lines 1-67; col. 8 lines 1-18]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the rate optimization teachings of Lubin with the teachings of Cole (modified by Lin) improving image quality and coding efficiency.
As to claim 15, Cole (modified by Lin) teaches the limitations of claim 9.
Cole (modified by Lin) does not explicitly teach wherein the encoding uses a trained convolutional neural network model to encode the selected portion of the omnidirectional video, and communicating the trained convolutional neural network model with the encoded omnidirectional video.  
Lubin teaches wherein the encoding uses a trained convolutional neural network model to encode the selected portion of the video, and communicating the trained convolutional neural network model with the encoded video.  [abstract;  figs. 1-9; col. 3 lines 52-63;  col. 8 line 29-55; col. 9 lines 26-32] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the neural network teachings of Lubin with the teachings of Cole (modified by Lin) improving image quality.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483